      Case 4:19-cv-03074-YGR Document 399-3 Filed 08/26/21 Page 1 of 1
     *** REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED ***




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                        OAKLAND DIVISION



                                         )
                                         )
                                         )
                                         )
                                         )
Cameron et al. v. Apple Inc.             )
                                         ) Case No. 4:19-cv-03074-YGR
                                         )
                                         )
                                         )
                                         )
                                         )




                               Declaration of

                        Professor Nicholas Economides
